 



Exhibit 10.1
*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
EXCLUSIVE MEMORANDUM OF UNDERSTANDING

    This Exclusive Memorandum of Understanding is executed on 24th October 2007
at Pune

by and between

    Serum lnstitute of India Ltd., a Company having a place of business at
212/2, Hadapsar, Pune-411 028, India (hereinafter referred to as “Serum”) which
expression shall include its successors and permitted assigns) of the One Part;

AND

    AKORN INC. a company incorporated under the Laws of State of Louisiana,
having place of business at 2500 Millbrook Drive Buffalo Grove, Illinois
60089-4694 (hereinafter referred as “AKORN”) which expression shall include its
successors and permitted assigns) of the Other Part;

    WHEREAS:

A.   AKORN is a leading pharmaceutical company in the United States and is
engaged in the business of marketing pharmaceuticals.

          /s/ ACP   1   /s/ ASP SERUM       AKORN

*  CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  B. SERUM is engaged in the Research and Development, Manufacturing and
Marketing of Human Vaccines, Oncology and Pharmaceutical Products in India and
abroad.       C. AKORN is desirous of getting certain Vaccines sourced from
SERUM for selling them in the Territory.         THE PARTIES THEREFORE HAVE
DISCUSSED AND ARRIVED AT THIS UNDERSTANDING, WHICH AT A LATER DATE IS TO BE
CONVERTED INTO AN EXCLUSIVE DEFINITIVE DEVELOPMENT, MANUFACTURING AND SUPPLY
AGREEMENT:

  1   SCOPE OF THE COLLABORATION

  a)   SERUM is manufacturing and intends to sell the following vaccines in the
United States of America and its territories on an exclusive basis (the
Territory)

Measles Mumps Rubella Vaccine (MMR)
Human Diploid Rabies Vaccine
Recombinant Hepatitis B Vaccine
Onco BCG Vaccine (BCG)

          /s/ ACP   2   /s/ ASP SERUM       AKORN

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  b)   SERUM grants exclusive marketing rights to AKORN for the above listed
products for the Territory for a period of Ten Years from the date of receipt of
BLA Approval for the respective product     c)   Both the parties will have a
pre IND meeting with CBER, USA to explore the possibility of registering the
above listed Vaccines in USA     d)   AKORN shall fund all the clinical trials
necessary for securing a BLA license for each product and agrees to pay for the
FDA filing fee for the BLA for each of the Vaccines listed herein.     e)   If
AKORN finds that the funding which it is required to make as per the clause
(d) above is prohibitive then in such a case it reserves the right to not
proceed with funding the clinical trials for that particular Vaccine.
Consequently, the exclusive right granted by SERUM to AKORN for that Vaccine
shall lapse immediately. SERUM then is free to formulate the strategy for
marketing the Vaccine in USA on its own or through another company. AKORN has
indicated that it is ready to fund the costs so far as they do not exceed the
following amount for each Vaccine:

         
Measles Mumps Rubella Vaccine (MMR)
  US $[***...***]
Human Diploid Rabies Vaccine
  US $[***...***]
Recombinant Hepatitis B Vaccine
  US $[***...***]
Onco BCG Vaccine (BCG)
  US $[***...***]

          /s/ ACP   3   /s/ ASP SERUM       AKORN

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  f)   SERUM shall provide all the documents necessary for a BLA filing
including but not limited to technical data, manufacturing processes and
intellectual property, previous clinical data and provide assistance as may be
required by AKORN initially for requesting a pre IND Meeting and then
subsequently for obtaining a BLA License. SERUM shall provide Vaccine Products
at no cost to AKORN necessary to conduct the Vaccine clinical trials.     g)  
In consideration of SERUM granting the Exclusive Marketing Rights to AKORN,
AKORN shall make the following payment to SERUM

  *   US $[***...***] for each Vaccine listed above immediately after AKORN
decides to proceed and conduct the Clinical Trials based on understanding the
costs associated with commercializing the Vaccine product on the basis of the
feedback from the pre IND meeting

  2   REVENUE SHARING

    It is agreed that the Net Revenues shall be split 50-50. SERUM shall bear
all the Manufacturing Costs and AKORN shall bear all the marketing costs. AKORN
and SERUM shall share the FDA Annual Establishment and Product Fee in the ratio
of 50-50.

          /s/ ACP   4   /s/ ASP SERUM       AKORN

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

  3   INDIVIDUAL ROLES & RESPONSIBILITIES

    SERUM shall       Provide all the data, documents and assistance which AKORN
may need for the pre-IND Meeting and for securing BLA License       Manufacture
the Products for sale in USA in US FDA approved facilities so as to sell it in
the US markets       Provide all the data, information as may be required for
filing the relevant applications with US Authorities for registering the
Vaccines       Supply these Vaccines to AKORN as per the marketing plan mutually
agreed from time to time.       AKORN shall       Arrange for and co-ordinate
the pre IND meeting       Conduct and pay for all the clinical trials, tests as
may be required by CBER to register these Vaccines in the Territory       Market
the Vaccines in the Territory

          /s/ ACP   5   /s/ ASP SERUM       AKORN

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

    Shall make appropriate payments to SERUM as per the revenue sharing model
agreed upon.       Shall file the applications for registering the Products in
the Territory.       Shall remit the funds to SERUM as per the milestones agreed
upon hereinabove

  4   EQUITY PARTICIPATION         AKORN shall allot on private placement basis
1 million shares in Common Stock within 30 days of this MOU at the then current
market price and as per the prevailing securities regulations of the SEC, USA. A
separate Securities Purchase Agreement shall be executed for the purchase of
these shares.     5   GENERAL TERMS

  a)   AKORN agrees to hire a medical doctor who shall be an expert in Vaccines
and epidemiology in order to manage the clinical trials for these vaccines    
b)   Both the parties agree to arrive at AN EXCLUSIVE DEFINITIVE DEVELOPMENT,
MANUFACTURING AND SUPPLY AGREEMENT within a period of 2 months from the date of
this MOU. If there is any delay for executing AN EXCLUSIVE DEFINITIVE
DEVELOPMENT, MANUFACTURING AND SUPPLY AGREEMENT then

          /s/ ACP   6   /s/ ASP SERUM       AKORN

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*Confidential Treatment Requested Under
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2

      the parties would discuss a corresponding extension for execution of
agreement between SERUM and AKORN.

     
For Akorn Inc.
  For Serum Institute of India Ltd.
 
   
/s/ Arthur S. Przybyl
  /s/ A C Poonawalla
Arthur S. Przybyl
  Mr. A C Poonawalla
President & Chief Executive Officer
  Executive Director
Akorn Inc.
  Serum Institute Of India Ltd.
 
   
Place — PUNE, INDIA
   

     
Witnesses
   
 
   
1 /s/ Sam Boddapati
  1 /s/ Markarand Kaskere
Sam Boddapati
  Markarand Kaskere
 
   
2 /s/ Douglas R. Pinnizel
  2 /s/ P.J. Dostooz
Douglas R. Pinnizel
  P.J. Dostooz

          /s/ ACP   7   /s/ ASP SERUM       AKORN

* CONFIDENTIAL TREATMENT REQUESTED — This language has been omitted and filed
separately with the Securities and Exchange Commission.

 